Exhibit 10.18

Pre-Bridge Loan Agreement (the “Pre-Bridge Agreement”) is entered into as of
March 4, 2007 between Ron Pitcock, residing at 7654 Spirit Ranch Road, Golden,
Colorado (the “Lender”) and IPtimize, Inc., a Minnesota corporation located at
2135 S. Cherry Street, Suite 200, Denver, Colorado 80222 (the “Borrower”). The
Lender and the Borrower are sometimes individually referred to as a “Party” and
collectively as the “Parties”.

W I T N E S S E T H:

WHEREAS, Borrower desires to borrow up to $250,000, in one or several
installments (the “Pre Bridge Loan”), to meet the immediate working capital
needs of the Borrower prior to the Borrower’s implementation of a proposed
$750,000 bridge loan (the “Bridge Loan”); and

WHEREAS, the Lender together with all other third party lenders, each of which
shall participate in the Pre Bridge Loan on a pro rata and pari passu basis and
who shall each execute its own Pre-Bridge Agreement with the Borrower
(collectively the “Additional Lenders”) is willing to lend a portion of the Loan
Amount to the Borrower.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements herein contained, the receipt and adequacy of which is hereby
acknowledged and accepted, the Parties hereby agree as follows:

 

  1. Terms of the Pre Bridge Loan.

1.1 The Pre Bridge Loan. The Lender and the Additional Lenders (hereinafter
collectively referred to as the “Participating Lenders”) hereby agree to lend up
to $250,000 to the Borrower and the Borrower hereby accepts Loan Amount (defined
below) from the Participating Lenders and agrees to repay the same in lawful
money of the United States of America. The final amount that shall ultimately be
advanced to the Borrower by the Participating Lenders is hereinafter referred to
as the “Loan Amount.” The Loan Amount shall be evidenced by a number of
identical but separate promissory notes, each bearing interest at the rate of
ten (10.0%) percent per annum on an actual day/360 day basis and payable on the
Due Date (as that term is defined below), in the specimen form annexed hereto as
Exhibit “A” and hereby incorporated herein by reference (collectively the
“Notes”). The original Notes shall be duly executed by the Borrower and
delivered to the Participating Lenders simultaneously with the execution of
individual Pre Bridge Agreements.

1.2 Due Date. The Loan Amount shall be due and payable on the earlier of:
(i) the closing of the Bridge Loan; (ii) one year from the date of this
Agreement; or (iii) the receipt by each Participating Lender of Commission
Income (as that term is defined in Section 1.5 below) equal to its pro rata
portion of the Loan Amount (the “Due Date”).



--------------------------------------------------------------------------------

1.3 Payments and Prepayments. Borrower shall not be entitled to re-borrow any
prepaid Loan Amounts or other costs or charges. All payments made pursuant to
this Pre Bridge Agreement shall be first applied to accrued and unpaid interest,
then to any lien or other proper charges under this Pre Bridge Agreement and
finally to the aggregated principal balance of the Loan Amount. Absent the
foregoing, interest on the Loan Amount shall be due and payable in one lump sum
on the Due Date.

1.4 Closings. The closing of the Pre Bridge Loan shall take place simultaneously
with the execution of each of the individual Pre Bridge Agreement via facsimile.
Simultaneously with the execution of each of the individual Pre Bridge
Agreements, the Participating Lenders shall deliver their respective portion of
the Loan Amount proceeds to the Borrower via Federal wire transfer or such other
manner as shall be mutually agreed upon between the Borrower and the
Participating Lender (the “Closings”). At each of the Closings, the Borrower
shall deliver an original Pre Bridge Agreement duly executed by the Borrower.

1.5 Collateral Security. As collateral security for the Borrower’s repayment of
the Loan Amount to the Participating Lenders (defined below), as evidenced by
the filing of the UCC-1 Financing Statement as described in Section 1.6 below,
and until the Loan Amount has been repaid, the Borrower hereby covenants and
agrees that its President, Clinton J. Wilson and/or such other executive
officers or employees designated by him and indicated to the Participating
Lenders in writing shall deposit all of the monthly commission income received
by the Borrower from its agreements with Qwest Communications and Level 3
Communications (collectively the “Commission Income”) into a separate segregated
account to be maintained at Vectra Bank Colorado with respect to which Gary J.
Graham, in his capacity as President of First Capital Business Development, LLC,
a Colorado limited liability company, located at 16293 East Dorado Place,
Centennial, CO 80015 (“FCBD”) in its capacity as collection and disbursement
agent for the Additional Lenders (“each Participating Lender”), shall be the
sole signatory (the “Account”). The Commission Income shall be deposited into
the Account on the first day after the same has been received into the
Borrower’s regularly maintained account and cleared collection.

The Borrower shall continue to promptly deposit the Commission Income into the
Account until the earlier of: (i) the Participating Lenders having collectively
received the full Loan Amount together with all accrued interest from the
Commission Income; or (ii) the Participating Lenders having collectively
received the full Loan Amount together with all accrued interest from the Bridge
Loan.

Simultaneously with the execution of this Pre Bridge Agreement, the Borrower
shall execute and deliver to Qwest Communications and Level 3 Communications a
letter requesting them to deposit the Commission Income into a designated lock
box. The letter shall be delivered via overnight package delivery service or by
registered or certified mail with a copy to the Lender.



--------------------------------------------------------------------------------

In its capacity as the lead and first Participating Lender, and without any
other legal duty or obligation to do so, FCBD hereby covenants and agrees to
faithfully and impartially: (i) collect the Commission Income from the Account;
(ii) to disburse the Commission Income pro rata to the Participating Lenders;
(iii) to maintain accurate books and records of all transaction for and on
behalf of the Participating Lenders; and (iv) as soon as the Participating
Lenders are repaid the Loan Amount and all accrued interest from the Commission
Income and/or the proceeds of the Bridge Loan, FCBD shall return any
un-disbursed Commission Income in its possession back to the Borrower, and shall
execute and deliver to the Borrower a UCC-2 Termination Statement evidencing the
termination of FCBD’s interest in the Account and in the Commission Income.

In addition to the Commission Income, the Loan Amount shall also be satisfied
from the un-pledged assets of the Borrower. Until the Loan Amount together with
all accrued interest shall have been repaid in full, any and all free credit
balances of the Borrower shall be paid to the Participating Lenders prior to any
repayment of trade payables, other indebtedness or investment to equity holders
of the Borrower.

1.6 Security Documents and Fees. Simultaneously with the execution and delivery
of this Agreement, the Borrower shall execute and deliver to each Participating
Lender on behalf of the Participating Lenders a UCC-1 financing statement
evidencing the Participating Lender’s First Lien security interest. In addition,
the Borrower hereby specifically agrees and consents that a photocopy or other
reproduction of this Pre Bridge Agreement shall be deemed to be the legal
equivalent of a financing statement and may be filed with any county clerk as
evidence of the Participating Lender’s security interest. At the closing of the
Bridge Loan, the Borrower shall pay to FCBD a Commission Income processing fee
of $25,000.

1.7 Warrants as Additional Consideration. As additional consideration for the
Loan Amount, the Borrower hereby covenants and agrees that it shall cause the
issuance and delivery to each Participating Lender of a warrant in the specimen
form annexed hereto as Exhibit “B” and hereby incorporated herein by reference
with a ten (10) year term (the “Warrants”) entitling the Participating Lenders
to purchase an aggregate of one share of the Borrower’s Common Stock, $.001 par
value per share (the “Shares”), at an exercise price of $0.75 per Share or such
greater or lesser amount paid by the investors in the Bridge Loan for each one
Dollar loaned to the Borrower and aggregating the Loan Amount (the “Warrant
Shares”). The Warrant Shares shall be registered under the Securities Act of
1933, as amended (the “Securities Act”), in accordance with the following:

A. If at any time during the ten year term of the Warrants, the Borrower
proposes to file a Registration Statement under the Securities Act (a
“Registration Statement”); it will at such time give written notice to each
Participating Lender of its intention to do so. Upon written request of any
Participating Lender, given within 15 days after the giving of any such notice
by the Borrower, the Borrower will advise such Participating Lender that it
shall include its Warrant Shares in the Registration Statement. If, however, the
offering to which the Registration Statement relates is to be distributed by or
through an underwriter approved by the Borrower, each Participating Lender
hereof may at its option agree to sell the Warrant Shares through such
underwriter on the same terms and conditions as the underwriter agrees to sell
the other securities proposed to be registered. In addition, if such underwriter
determines that the inclusion of all the Warrant Shares sought to be sold would
have an adverse effect on the offering, each Participating Lender shall be
entitled to participate in the underwriting and register



--------------------------------------------------------------------------------

its Warrant Shares on a pro rata basis or as such other quantity of the Warrant
Shares as the underwriter may determine. If any Participating Lender hereof
elects not to sell its Warrant Shares through such underwriter, the
Participating Lender may use the Registration Statement to register its Warrant
Shares under the Securities Act within 60 days after the Registration Statement
becomes effective;

B. The Borrower covenants and agrees that it shall prepare and promptly file
with the Securities and Exchange Commission (the “Commission”) all amendments,
post-effective amendments and supplements to the Registration Statement as may
be necessary under the Securities Act and the regulations of the Commission to
permit the sale of the Warrant Shares to the public; and

C. The rights of the Participating Lenders hereof pursuant to this Section 1.7
may be exercised only by each Participating Lender or any affiliate thereof.

 

  2. Brief Description of the Company.

Information about the Borrower and its business derived from the Borrower’s Form
SB-2 Registration Statement as filed with the Commission but not yet ordered
effective, is set forth in Exhibit “C” annexed to this Agreement and hereby
incorporated herein by reference. This information presents an overview of the
Borrower’s business but does not reflect events that occurred subsequent to the
date of its filing.

 

  3. Risk Factors Associated with the Company and the Notes.

An investment in the Borrower involves a high degree of risk and should be
considered only by Lender’s who can sustain the loss of their entire investment.
Accordingly, the Lender hereby represents that, prior to the signing of this
Agreement, the Lender has read the disclosures contained under the captions
“Risks Related to the Company” and “Risks Related to the Offering” set forth in
Exhibit “D” annexed to this Agreement and hereby incorporated herein by
reference.

 

  4. Representations, Warranties and Covenants.

In order to implement the operation of this Pre Bridge Agreement, the Parties
hereby jointly and severally represent, warrant, covenant, agree and consent as
follows:

4.1 Insolvent Financial Condition of the Borrower. The Borrower represents and
warrants that it has provided, or will provide as available, all material
information regarding the financial condition of the Borrower; and that as of
the date of this Agreement, the Borrower is insolvent, has a negative
shareholder equity balance, has outstanding liabilities that can not presently
be met by its revenues, and has effectively no market value as a “Pink-Sheet”
traded company;

4.2 No Breach. The execution, delivery and performance of this Agreement, in the
time and manner herein specified, will not cause a default in any other
previously executed agreement signed by either the Borrower or any Participating
Lender;



--------------------------------------------------------------------------------

4.3 Authority. The Borrower and all Participating Lenders have full legal
authority to enter into this Agreement and to perform the same in the time and
manner contemplated;

4.4 Approval. This Agreement has been submitted to, ratified and approved by the
Board of Directors of the Borrower and by each participating Lender in the
manner required by the law of his, her or its jurisdiction of residence,
incorporation or formation;

4.5 Licenses, Etc. The Borrower shall comply with all applicable laws and
regulatory requirements at all times. The Borrower shall obtain and maintain
such authorizations, licenses, permits and other governmental or regulatory
agency approvals as are required for the performance of this Agreement;

4.6 Valid Issuance. The Warrant and the Warrant Shares shall be when issued,
duly and validly issued, fully paid and non-assessable;

4.7 Reservation. The Borrower shall reserve the Warrant Shares for issuance upon
the exercise of the Warrants by the Participating Lenders;

4.8 Restricted Securities. Each Participating Lender acknowledges, accepts and
understands that until and unless the same are registered under the Securities
Act: (i) the Warrant Shares will be “restricted securities” as that term is
defined under the Securities Act of; (ii) each Participating Lender will be
acquiring the Warrant Shares solely for its respective own account, for
investment purposes and without a view towards the resale or distribution
thereof; (iii) the Warrant Shares will be subject of stop transfer orders on the
books and records of the Borrower’s transfer agent and shall be imprinted with a
standard form of restrictive legend; and (iv) any sale of the Warrant Shares
will be accomplished only in accordance with the Securities Act and the rules
and regulations of the Securities and Exchange Commission adopted thereunder;
and

4.9 Accredited Investors. Each Participating Lender: (i) has adequate means of
providing for the Participating Lender’s current needs and possible
contingencies, and the Participating Lender has no need for liquidity of the
Participating Lender’s investment in the Borrower (ii) the Participating Lender
is an “Accredited Investor” able to bear the economic risk of his or its
investment in the Borrower; (iii) has such knowledge and experience in business
and financial matters that the Participating Lender is capable of evaluating the
relative risks and merits of the Participating Lender’s investment in the
Borrower; (iv) can bear the economic risk of losing the Participating Lender’s
entire investment in the Borrower represented by the Loan; (v) has not relied
upon any oral statements or representations by the Borrower or its principals;
(vi) understands the undercapitalized and speculative nature of the Borrower’s
business as well as the uncertainties attendant upon the Company’s ability to
reach profitability from its present insolvent status; and (vii) has consulted
the Participating Lender’s own financial, legal and tax advisors with respect to
the economic, legal and tax consequences of an investment in the Borrower.



--------------------------------------------------------------------------------

  5. Default: Rights and Remedies on Default

5.1 Events of Default. The occurrence of any of the following events shall be an
event of default under this Agreement (“Events of Default”):

A. The material breach of any representation, warranty or covenant of the
Borrower contained in this Pre Bridge Agreement including the failure to
promptly deposit the Commission Income into the Account and any repayment not
cured within fifteen (15) days of written notice of such breach;

B. If the Borrower: (i) files a petition in bankruptcy or a petition to take
advantage of any insolvency act or other act for the relief or aid of debtors;
(ii) makes an assignment for the benefit of its creditors; (iii) consents to or
acquiesces in the appointment of a receiver, liquidator or trustee of itself or
of the whole or any part of its properties and assets; (iv) files a petition or
answer seeking for itself reorganization, arrangement, composition,
readjustment. liquidation, dissolution or similar relief under the federal
bankruptcy laws or any other applicable law; (v) on a petition in bankruptcy
filed against it, is adjudicated a bankrupt; or (vi) is served with a three-day
(3) notice to quit any of its leasehold premises, which notice is not discharged
or contested in good faith by appropriate proceedings prior to the initiation of
an unlawful suit against the Borrower;

C. If a court of competent jurisdiction shall enter an order, judgment or decree
appointing, without the consent of acquiescence of the Borrower, as a receiver,
liquidator or trustee of the Borrower, or of the whole or any substantial part
of its properties and assets, or approving a petition filed against it seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under the federal bankruptcy laws or any other applicable law,
and such order judgment or decree shall remain un-vacated or not set aside or
un-stayed for an aggregate of thirty (30) days, whether or not consecutive, from
the date of the entry thereto; or if, under the provisions of any other law for
the relief or aid of debtors, any court of competent jurisdiction shall assume
custody or control of the Borrower or the whole or any substantial part of its
operations and assets and such custody and control shall remain un-terminated or
un-stayed for an aggregate of thirty (30) days, whether or not consecutive, from
the date of assumption of such custody or control.

5.2 Due and Payable. Upon the occurrences of any such Event of Default, Lender
at its option exercised by written notice to the Borrower, shall deem the
principal under this Pre Bridge Agreement, together with the interest and
charges accrued thereon, become immediately due and payable. The Participating
Lenders may exercise any or all of the rights and remedies granted to an
unsecured party under the provisions of the Uniform Commercial Code of the State
of Colorado (as now or hereafter in effect). Any proceeds realized from the
disposition of the assets of the Borrower under bankruptcy or liquidation
provisions, shall: (i) first be applied to the payment of any wages due to any
employees of the Borrower, pursuant to Colorado Department of Labor statutes;
(ii) then to any secured indebtedness of the Borrower; (iii) then to any
expenses incurred by Participating Lenders in connection with the disposition;
and (iv) the balance shall be applied to the payment of the Loan Amount;
(v) then to any trade or vendor indebtedness; (vi) thereafter to any other
indebtedness and the equity shareholders of the Borrower. Any surplus proceeds
shall be an asset of the Borrower. In the event such proceeds prove insufficient
to satisfy all indebtedness secured hereunder, then Borrower shall be liable for
the deficiency.



--------------------------------------------------------------------------------

5.3 Other Remedies. The rights, powers and remedies granted to the Participating
Lenders pursuant to the provisions of this Pre Bridge Agreement shall be in
addition to all the rights, powers and remedies granted to the Participating
Lenders under any statute or rule of law. Any forbearance, failure or delay by
order, exercising any right, power or remedy under this Pre Bridge Agreement
shall not be deemed to be waiver of such right, power or remedy. Any single or
partial exercise (if any right, power or remedy under this Pre Bridge Agreement
shall not preclude the further exercise thereof, and every right, power and
remedy of Lender under this Pre Bridge Agreement shall continue in full force
and effect until such right, power or remedy is specifically waived by any
instrument executed by the Participating Lenders.

5.4 Waiver. The Borrower for itself and its legal representatives, successors
and assigns, expressly waives presentment, protest, demand, notice of dishonor,
notice of nonpayment, notice of maturity, notice of protest, presentment for the
purpose of accelerating maturity, and diligence in collection, and consents that
the Participating Lenders may extend the time for payment or otherwise modify
the terms of payment or any part or the whole of the Loan Amount. To the fullest
extent permitted by law, the Borrower waives the statute of limitations in any
action brought by the Participating Lenders in connection with this Pre Bridge
Agreement and the right to a trial by jury.

6. Assignments. Neither Party shall assign or transfer any rights or obligations
hereunder, except that, (i) the Borrower may assign or transfer this Agreement
to a successor corporation in the event of a merger, consolidation, transfer, or
sale of all or substantially all of the assets of the Borrower, provided that no
such assignment shall relieve the Borrower from liability for the obligations
assumed by it hereunder; and (ii) any Participating Lender may assign or
transfer this Agreement to any firm which is an affiliate of the Participating
Lender provided that no such assignment shall relieve the Participating Lender
from liability for its obligations hereunder.

7. Entire Agreement. Each Party hereby covenants that this Agreement is intended
to and does contain and embody all of the understandings and agreements, both
written or oral, of the Parties with respect to the subject matter of this
Agreement, and that there exists no oral agreement or understanding, expressed
or implied, whereby the absolute, final and unconditional character and nature
of this Agreement shall be in any way invalidated or affected. There are no
representations, warranties or covenants other than those set forth in this
Agreement.

8. Binding Arbitration. The Parties agrees that any and all disputes that arise
out of this Agreement shall be submitted to and resolved through final and
binding arbitration in the State of Colorado, a neutral forum, in accordance
with the rules and regulations of the American Arbitration Association. In such
event, the Parties shall split the cost of any arbitration filing and hearing
fees and the cost of the arbitrator. Each Party will bear its own attorneys’
fees, and the arbitrator will not have authority to award attorneys’ fees unless
a statutory section at issue in the dispute authorizes the award of attorneys’
fees to the prevailing Party, in which case the arbitrator has authority to make
such award as permitted by the statute in question. The arbitration shall be
instead of any civil litigation; therefore, the Parties hereby waive any right
to a trial, and agree that the arbitrator’s decision shall be final and binding
to the fullest extent permitted by law and enforceable by any court having
jurisdiction thereof. The Parties shall accept the verdict or decision of the
arbitrator and indemnify and hold the prevailing Party harmless from any and all
liability arising out of the subject matter of the arbitration.



--------------------------------------------------------------------------------

9. Facsimile Signatures and Counterparts. Facsimile signatures on this Agreement
shall be sufficient and acceptable to bind the Parties and for execution of this
Agreement. This Agreement shall only be effective and binding when executed by
both Parties hereto. This Agreement may be executed in counterparts, each of
which so executed shall be deemed an original and constitute one and the same
agreement.

10. Notices. Any notice required or contemplated by this Agreement shall be
deemed sufficiently given when delivered in person, transmitted by facsimile (if
followed by a copy by mail within three (3) business days) or sent by registered
or certified mail or priority overnight package delivery service to the
principal office of the Party entitled to notice or at such other address as the
same may designate in a notice for that purpose. All notices shall be deemed to
have been made upon receipt, in the case of mail, personal delivery or
facsimile, or on the next business day, in the case of priority overnight
package delivery service. Such notices shall be addressed and sent or delivered
to the Parties at the addresses set forth in the first paragraph of this
Agreement, or to such other address of which a Party may notify the other Party
in writing.

11. Modification, Waiver and Amendment. A modification or waiver of any of the
provisions of this Agreement shall be effective only if made in writing and
executed with the same formality as this Agreement. The failure of any Party to
insist upon strict performance of any of the provisions of this Agreement shall
not be construed as a waiver of any subsequent default of the same or similar
nature or of any other nature. No Party may or shall amend this Agreement, in
whole or in part, verbally, by reliance, by course of conduct or otherwise,
unless expressly and specifically acknowledged in writing and signed by both the
Borrower and the Participating Lenders.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
above set forth.

 

By:   /s/ Clinton J. Wilson   Clinton J. Wilson, President

 

/s/ Ron Pitcock     Ron Pitcock, the Executive



--------------------------------------------------------------------------------

EXHIBIT “A”

THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED UNDER STATE SECURITIES LAWS AND
MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED UNLESS (A) COVERED BY AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, AND QUALIFIED UNDER
APPLICABLE STATE SECURITIES LAWS, OR (B) IPTIMIZE, INC. HAS BEEN FURNISHED WITH
AN OPINION OF COUNSEL ACCEPTABLE TO IPTIMIZE, INC. TO THE EFFECT THAT NO
REGISTRATION OR QUALIFICATION IS LEGALLY REQUIRED FOR SUCH TRANSFER.

IPTIMIZE, INC.

10% NON-NEGOTIABLE PRE –BRIDGE CONVERTIBLE PROMISSORY NOTE

FOR VALUE RECEIVED, IPtimize, Inc. a Minnesota corporation located at 2135 S.
Cherry Street, Suite 200, Denver, Colorado 80222 (the “Borrower”) hereby
covenants and promises to pay to the order of Ron Pitcock, an individual
residing at, 7654 Spirit Ranch Road, Golden, Colorado 80403 (the “Holder”), the
principal sum of $100,000 in lawful money of the United States of America, the
with interest at a rate of ten (10%) percent per annum on an actual day/360 day
basis and payable on the Due Date (as that term is defined below). All
principal, interest and other costs hereunder (collectively the “Loan Amount”)
shall be due and payable to the Holder of this 10% Pre-Bridge Promissory Note
(the “Note”) on the earlier of (i) the first anniversary of the execution of
this Note by the Borrower; (ii) the closing date of the Borrower’s contemplated
$750,000 private bridge loan financing; or (iii) the receipt by each Holder of
Commission Income (as that term is defined in Section 1.5 of the Pre-Bridge Loan
Agreement of even date to which this Note is attached as an exhibit (the
“Agreement”) equal to its pro rata portion of the Loan Amount (the “Due Date”).

The Borrower shall have the right to prepay, without penalty, all or any part of
the unpaid balance of this Note at any time on five (5) days prior written
notice. The Borrower shall not be entitled to re-borrow any prepaid amounts of
the principal, interest or other costs or charges. The Borrower is duly
authorized to enter into this Note. This Note may not be assigned except as
provided in Section 5 below.

The Borrower and all endorsers, guarantors, sureties, accommodation parties
hereof and all other persons liable or to become liable for all or any part of
the indebtedness represented by this Note (collectively the “Obligors”), hereof
severally and jointly waive presentment for payment, protect diligence, notice
of nonpayment and of protest, and agreement to any extension of time of payment
and partial payments before, at or after maturity. Additionally, the Obligors
hereby jointly and severally agree, to pay all costs of collection, including
reasonable attorneys’ fees and all costs of suit, in case the unpaid principal
sum of this Note or any payment of interest or principal and interest thereon or
any premium is not paid when due, or in case it becomes necessary to protect the
security for the indebtedness evidenced hereby, or for the foreclosure by the
Holder of any collateral, or in the event the Holder is made a party to any
litigation because of the existence of the indebtedness evidenced by this Note;
or because of the existence of any security instrument pledged as security for
the payment of this Note, whether suit be brought or not, and whether through
courts of original jurisdiction, as well as appellate or bankruptcy courts or
other legal proceedings.



--------------------------------------------------------------------------------

  1. Payments.

A. Interest. Unless sooner converted as hereinafter enumerated in Section 2, a
single interest payment shall be payable on the Due Date. In the event that the
required interest payment shall not be paid when due, and shall remain unpaid
for a period of five business (5) days or more, then a late charge of two
(2%) percent shall be due and owing for each month or any portion thereof that
such payment shall remain unpaid.

B. Principal. Unless sooner converted as hereinafter enumerated in Section 2,
payment of the full principal amount due under this Note shall be made on the
Due Date. In the event that the principal shall not be paid on the Due Date, and
shall remain unpaid for a period of five business (5) days or more, then a late
charge of two (2%) percent shall be due and owing for each month or any portion
thereof that such payment shall remain unpaid.

 

  2. Conversion.

At any time and from time to time prior to the Due Date and not thereafter, the
Holder shall have the right to convert the entire unpaid principal balance and
all unpaid interest into fully paid and non-assessable shares of the Borrower’s
Common Stock, $.001 par value per share (the “Conversion Shares”) at $.75 per
Conversion Share or such greater or lesser amount paid by the investors in the
Borrower’s proposed $750,000 private bridge loan financing (the “Conversion
Price”) on the following terms and conditions.

A. Fair Conversion Price. The price the Borrower utilized in determining how
many Conversion Shares the Holder shall be entitled to receive, although
arbitrarily determined, is nonetheless hereby acknowledged and accepted by the
Borrower and Holder as fair and equitable given the Borrower’s precarious
financial condition and immediate need for capital.

B. Manner of Conversion. On the Holder’s presentation to the Borrower of a duly
executed Notice of Conversion in the form annexed to this Note together with the
original executed copy of this Note, the Holder shall be entitled, subject to
the limitations herein contained, to receive in exchange therefore a certificate
or certificates for fully paid and non-assessable Conversion Shares at the
Conversion Price per Conversion Share. This Note shall be deemed to have been
converted and the person converting the same to have become the holder of record
of Conversion Shares, for the purpose of receiving dividends and for all other
purposes whatever as of the date when the Notice of Conversion and this Note are
surrendered to the Borrower as aforesaid. The Borrower shall not be required to
make any such conversion, and no surrender of this Note shall be effective for
such purpose, while the books for the transfer of any class of stock are closed
for any purpose, but the surrender of this Note for conversion during any period
while such books are closed shall become effective for all purposes of
conversion immediately upon the reopening of such books, as if the conversion
had been made on the date this Note was surrendered.



--------------------------------------------------------------------------------

C. No Fractional Shares. No fractional Conversion Shares shall be issuable upon
any conversion, it being intended and agreed that the number of Conversion
Shares to be received by a Holder upon conversion of this Note be rounded out
(up or down) to the nearest whole share.

D. Reservation of Shares. So long as any portion of the principal amount of this
Note shall remain unpaid, the Borrower shall reserve and keep available out of
its authorized and unissued common share capitalization, solely for the purpose
of effecting the conversion of this Note, such number of Conversion Shares as
shall from time to time be sufficient to effect the conversion of the unpaid
principal balance and accrued interest of this Note. The Borrower shall from
time to time increase its authorized common share capitalization and take such
other action as may be necessary to permit the issuance from time to time of the
Conversion Shares as fully paid and non-assessable securities upon the
conversion of this Note.

E. Payment of Taxes. The Borrower shall pay any and all taxes which may be
imposed upon it with respect to the issuance and delivery of the Conversion
Shares upon the conversion of this Note as herein provided. However, the
Borrower shall not be required in any event, to pay any transfer or other taxes
by reason of the issuance of such Shares in names other than that of the Holder
and no such conversion or issuance of Conversion Shares shall be made unless and
until the person requesting such issuance has paid to the Holder the amount of
any such tax, or has established to the satisfaction of the Borrower, and its
transfer agent, if any, that no such tax is payable or has been paid.

F. Dividends. Upon any conversion of this Note, as herein provided, no
adjustment or allowance shall be made for accumulated dividends on the
Conversion Shares, all rights to dividends, if any, shall commence as of the
date of issuance thereof, and nothing in this sentence shall be deemed to
relieve the Borrower from its obligation to pay any dividends which shall
thereafter be declared and shall be payable to Holders of Conversion Shares of
record as of a date prior to such conversion even though the payment date for
such dividend is subsequent to the date of conversion.

G. Investment Representations. The Holder has been advised, and by the
acceptance of this Note, agrees and acknowledges that until and unless the
Conversion Shares have been registered under the Securities Act of 1933, as
amended (the “Securities Act”), none of the Conversion Shares issuable upon
conversion of this Note shall have been registered under the Securities Act or
under any state securities law; and that the Borrower is relying upon an
exemption from registration based upon the Holder’s investment representations.
In this regard, the Holder hereby represents and warrants to the Borrower that:
(i) in the event the Holder avails itself of the conversion feature of this
Note, the Holder will acquire the Conversion Shares for investment purposes and
without a view to the transfer or resale thereof; (ii) in the event the Holder
avails itself of the conversion feature of this Note, the Holder will hold the
Conversion until the earlier of the effective date of the Registration Statement
defined in Section H below or such later time after one as may be required under
the Securities Act; (iii) any sale of the Conversion Shares will be accomplished
only in accordance with the Securities Act and the rules



--------------------------------------------------------------------------------

and regulations of the Securities and Exchange Commission adopted thereunder;
and (iv) the Holder hereby consents to the issuance by the Borrower of a
standard form of stop transfer order against any and all certificates
representing the Conversion Shares on the books and records of the Borrower and
its transfer agent; and consents to the Borrower placing a standard form of
investment legend on any and all certificates representing the Conversion
Shares.

H. Registration Rights. The Borrower hereby covenants and agrees that the
Conversion Shares shall be registered under the Securities Act in accordance
with the following:

1). If at any time prior to the repayment of the full Loan Amount, the Borrower
proposes to file a Registration Statement under the Securities Act (a
“Registration Statement”); it will at such time give written notice to each
Holder of its intention to do so. Upon written request of any Holder, given
within 15 days after the giving of any such notice by the Borrower, the Borrower
will advise such Holder that it shall include its Conversion Shares in the
Registration Statement. If, however, the offering to which the Registration
Statement relates is to be distributed by or through an underwriter approved by
the Borrower, each Holder hereof may at its option agree to sell the Conversion
Shares through such underwriter on the same terms and conditions as the
underwriter agrees to sell the other securities proposed to be registered. In
addition, if such underwriter determines that the inclusion of all the
Conversion Shares sought to be sold would have an adverse effect on the
offering, each Holder shall be entitled to participate in the underwriting and
register its Conversion Shares on a pro rata basis or as such other quantity of
the Conversion Shares as the underwriter may determine. If any Holder hereof
elect not to sell its Conversion Shares through such underwriter, the Holder r
may use the Registration Statement to register its Conversion Shares under the
Securities Act within 60 days after the Registration Statement becomes
effective;

B. The Borrower covenants and agrees that it shall prepare and promptly file
with the Securities and Exchange Commission (the “Commission”) all amendments,
post-effective amendments and supplements to the Registration Statement as may
be necessary under the Securities Act and the regulations of the Commission to
permit the sale of the Conversion Shares to the public; and

C. The rights of the Holders hereof pursuant to this Section 2 may be exercised
only by each Holder or any affiliate thereof.

 

  3. Events of Default.

This Note is made pursuant to the Agreement. Any default of any obligation by
the Borrower under this Note shall constitute an Event of Default of the
obligations of the Company under the Agreement, and any Event of Default under
the Agreement shall constitute an Event of Default under this Note. The Borrower
acknowledges that this Note is enforceable, valid and binding upon the Borrower.
If for any reason, any court authority or governmental entity declares this Note
invalid, unlawful or against public policy, then, the parties hereto acknowledge
that neither the obligation of the Borrower to repay the Note, nor any of the
covenants, obligations or representations of the parties contained within the
Agreement shall be affected by such declaration.



--------------------------------------------------------------------------------

Upon the occurrence of an Event of Default, as that term is defined in Section 3
of the Agreement, then and in such event, the Borrower will be deemed to have
defaulted under this Note and the Holder(s) may, on written notice, accelerate
all payments due under this Note or have the rights and remedies set forth in
Section 3 of the Agreement.

 

  4. Cumulative Remedies.

The rights and remedies of the Holder hereof under this Note shall be deemed
cumulative, and the exercise of any right or remedy shall not be regarded as
barring any other remedy or remedies. The institution of any action to recovery
any portion of the indebtedness evidenced by this Note shall not be deemed a
waiver of any other right of the Holder hereof.

 

  5. Assignments.

This Note is binding upon and shall inure to the benefit of the parties hereto
and their respective heirs, executors, administrators, representatives and/or
successors and permitted assigns. Notwithstanding the foregoing, neither the
Borrower nor the Holder shall assign or transfer any rights or obligations
hereunder, except that the Borrower may assign or transfer this Note to a
successor corporation in the event of a merger, consolidation or transfer or
sale of all or substantially all of the assets of the Borrower, provided that no
such further assignment shall relieve the Borrower from liability for the
obligations assumed by it hereunder.

The acceptance of any installments or payments by the Holder hereof after the
due date herein, or the waiver of any other or subsequent breach or default may
prevent the Holder hereof from immediately pursuing any or all of his remedies.

IN WITNESS WHEREOF, the Borrower hereto has caused this Note to be executed as
of the day and year indicated below by the undersigned thereunto duly
authorized.

    Loan Amount: $100,000

 

IPTIMIZE, INC. By:   /s/ Clinton J. Wilson   Clinton J. Wilson,   CEO and
President

 

/s/ Ron Pitcock     Ron Pitcock



--------------------------------------------------------------------------------

EXHIBIT “B:

COMMON STOCK PURCHASE WARRANT

THE WARRANT EVIDENCED BY THIS CERTIFICATE AND THE COMMON STOCK ISSUABLE UPON
EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES LAWS. THE WARRANT
OR SHARES OF COMMON STOCK ISSUABLE UPON ITS EXERCISE MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF UNLESS A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS WITH RESPECT
TO SUCH DISPOSITION IS THEN IN EFFECT OR UNLESS THE PERSON PROPOSING TO MAKE THE
DISPOSITION SHALL FURNISH, WITH RESPECT TO SUCH DISPOSITION, AN OPINION OF
COUNSEL SATISFACTORY TO IPTIMIZE, INC. TO THE EFFECT THAT SUCH SALE, TRANSFER,
ASSIGNMENT OR OTHER DISPOSITION WILL NOT INVOLVE ANY VIOLATION OF THE
REGISTRATION PROVISIONS OF THE ACT (OR ANY SUPERSEDING STATUTE) OR ANY
APPLICABLE STATE SECURITIES LAWS.

LOGO [g50504img001.jpg]

IPTIMIZE, INC.

COMMON STOCK PURCHASE WARRANT

Warrant No. IPTZ- 050407-1

This certifies that, for value received, Ron Pitcock, residing at 7654 Spirit
Ranch Road, Golden, Colorado (the “Holder”) or the Holder’s permitted assigns,
is entitled, subject to the terms and conditions hereinafter set forth in this
Common Stock Purchase Warrant (the “Warrant”) at any time after issuance and
delivery hereof, but before 5:00 o’clock p.m., Colorado time on the tenth
anniversary of the execution of this Warrant, and not thereafter (the
“Expiration Date”), to purchase 100,000 shares of Common Stock, $.001 par value
per share (the “Common Stock”), of IPtimize, Inc., a Minnesota corporation
located at 2135 South Cherry Street, Suite 200, Denver, Colorado 80222 (the
“Company”) set forth on the last page of this Warrant (the Warrant Shares”). The
purchase price payable upon the exercise of this Warrant shall be $0.75 per
Warrant Share or such greater or lesser amount paid by the investors in the
Company’s proposed $750,000 private bridge loan financing(the “Warrant Price”).
The Warrant Price shall be paid in lawful funds of the United States of America
payable in cash or by certified or official bank check.

Upon delivery of this Warrant duly executed, together with payment of the entire
Warrant Price for all of the Warrant Shares at the principal office of the
Company, or at such other address as the Company may designate by notice in
writing to the Holder, the Holder shall be entitled to receive a certificate or
certificates for the Warrant Shares. All shares of Common Stock which may be
issued upon the exercise of this Warrant will, upon issuance and payment
therefore in accordance with the terms hereof, be fully paid and non-assessable
and free from any taxes, liens, and charges with respect thereto.



--------------------------------------------------------------------------------

This Warrant is subject to the following terms and conditions:

1. Full Exercise of Warrant. This Warrant may be exercised in its entirety at
any time after issuance and delivery hereof and prior to the Expiration Date. No
partial exercise of this Warrant shall be permitted.

2. Charges, Taxes and Expenses. The issuance of certificates for shares of
Common Stock upon the exercise of this Warrant shall be made with charges to the
Holder hereof for any tax or other expense in respect to the issuance of such
certificates, all of which taxes and expenses shall be paid by the Warrant
holder, and such certificates shall be issued in the name of, or in such name or
names as may be directed by, the Holder; provided, however, that in the event
that certificate for shares of Common Stock are to be issued in a name other
than the name of the Holder, this Warrant when surrendered for exercise shall be
duly executed by the Holder hereof in person or by an attorney duly authorized
in writing.

3. Certain Obligations of the Company. The Company agrees that it will take any
corporate action which may, in the opinion of its counsel, be necessary in order
that the Company may validly and legally issue fully-paid and non-assessable
shares of Common Stock at the Warrant Price.

4. Notice to Warrant Holder. So long as this Warrant is outstanding: (i) if the
Company shall pay any dividend or make any distribution upon the Common Stock;
or (ii) if the Company shall offer to the holders of Common Stock for
subscription or purchase by them any share of stock of any class or any other
rights; or (iii) if any capital reorganization of the Company, reclassification
of the capital stock of the Company, consolidation or merger of the Company with
or into any corporation, sale, lease or transfer of all or substantially all of
the property and assets of the Company to another corporation or voluntary or
involuntary dissolution, liquidation or winding up of the Company shall be
effected, then, in any such case, the Company may cause to be mailed by
certified mail to the Holder hereof, at least 15 days prior to the date
specified in (x) or (y) below, as the case may be, a notice containing a brief
description of the proposed action and stating the date on which (x) a record is
to be taken for the purpose of such dividend, distribution or rights, or
(y) such reorganization, reclassification, consolidation, merger, sale, lease,
transfer, dissolution, liquidation or winding up to take place and the date, if
any is to be fixed, as of which the holders of Common Stock of record shall be
entitled to exchange their shares of Common Stock for securities or other
property deliverable upon such reorganization, reclassification, consolidation,
merger, sale, lease, transfer, dissolution, liquidation or winding up.

5. Registration. The Company hereby covenants and agrees to include the Warrant
Shares in the Registration Statement as that term is defined in Section 1.7 of
the Agreement to which this Warrant is attached as an exhibit.

6. Miscellaneous.

A. The Company covenants that it will at all times reserve and keep available,
solely for the purpose of issue upon the exercise hereof, a sufficient number of
shares of Common Stock to permit the exercise holder in full.



--------------------------------------------------------------------------------

B. The terms of this Warrant shall be binding upon and shall inure to the
benefit of any successors or assigns of the Company and of the heirs,
representatives and estate of the Holder.

C. The Holder of this Warrant shall not be entitled to vote or receive dividends
or be deemed to be a shareholder of the Company for any purpose.

D. This Warrant may not be divided into separate Warrants.

E. This Warrant and all rights hereunder are not transferable without the
written consent of the Company which consent may be withheld in the Company’s
sole discretion. The Company may deem and treat the Holder of this Warrant at
any time as the absolute owner hereof for all purposes and shall not be affected
by any notice to the contrary.

F. Upon receipt by the Company of evidence satisfactory to it of the loss,
theft, destruction or mutilation of this Warrant, and (in the case of loss,
theft or destruction) of reasonably satisfactory indemnification, and upon
surrender and cancellation of this Warrant, if mutilated, the Company will
execute and deliver a new Warrant of like tenor and date.

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by the
undersigned thereunto duly authorized, as of the date indicated below.

Dated: Denver, Colorado

  March 4, 2007

 

IPTIMIZE, INC. By:   /s/ Clinton J. Wilson   Clinton J. Wilson,   CEO and
President



--------------------------------------------------------------------------------

FORM OF SUBSCRIPTION

(To be signed only upon exercise of the Warrant.)

To: IPtimize, Inc.:

The undersigned, the holder of this Warrant, hereby irrevocably elects to
exercise the purchase rights represented by this Warrant for, and to purchase
thereunder, pursuant to and in accordance with the terms of this Warrant,
                     Shares of Common Stock, $.0001 par value per share of
IPtimize, Inc., and herewith makes payment of the Warrant Price per share of
Common Stock, or an aggregate of $            , and requests that a certificate
for such shares of Common Stock be issued in the name of and be delivered to
                                        , whose address is
                                                                 .

 

Dated:                    

(Signature must conform in all

respects to name of holder as

specified on the face of the

Warrant



--------------------------------------------------------------------------------

EXHIBIT “C”

BUSINESS

(Omitted)

EXHIBIT “D”

RISK FACTORS

(Omitted)